SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1112
CA 11-02561
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND MARTOCHE, JJ.


TIMOTHY A. RUDNIK, ET AL., PLAINTIFFS,

                      V                                             ORDER

GLADSTON C. PETINAUD, DEFENDANT.
------------------------------------------------
GLADSTON C. PETINAUD, THIRD-PARTY
PLAINTIFF-RESPONDENT,

                      V

SARAH C. JOYCE, THIRD-PARTY DEFENDANT-APPELLANT.


O’NEILL, GROSSO & BROWNELL, WILLIAMSVILLE (KEVIN M. O’NEILL OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

LAW OFFICES OF DANIEL R. ARCHILLA, BUFFALO (JILL FLORKOWSKI OF
COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT.

COLLINS & COLLINS, LLP, BUFFALO (ROMAN J. FONTANA OF COUNSEL), FOR
PLAINTIFFS.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered March 24, 2011 in a personal injury action. The
order, among other things, denied the motion of third-party defendant
for summary judgment dismissing the third-party complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on June 19, 2012, and filed in the Erie
County Clerk’s Office on July 12, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court